          Case 20-32564 Document 41 Filed in TXSB on 05/11/20 Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS


IN RE:                                       )
                                             )      Chapter 11
STAGE STORES, INC.,                          )
                                             )      Case No. 20-32564 (DRJ)
                                             )
               Debtor.                       )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )
In re:                                       )      Chapter 11
                                             )
SPECIALTY RETAILERS, INC.,                   )      Case No. 20-32565 (DRJ)
                                             )
               Debtor.                       )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )


      NOTICE OF APPEARANCE UNDER BANKRUPTCY RULE 9010(B) AND
    REQUEST FOR NOTICE PURSUANT TO BANKRPUTCY RULES 2002 & 9007

         COMES NOW, Ross A. Plourde, of McAfee & Taft A Professional Corporation, and

hereby enters his appearance on behalf of the firm, McAfee & Taft A Professional Corporation

(“McAfee & Taft”), Creditor, in the above-referenced proceeding and, pursuant to Bankruptcy

Rule 9010(b), hereby requests that all notices given or required to be given in this case and in

any cases consolidated herewith, be given to and served upon its attorney of record as follows:

                                       Ross A. Plourde
                           McAfee & Taft A Professional Corporation
                             10th Floor, Two Leadership Square
                                     211 North Robinson
                              Oklahoma City, OK 73102-7103
                                 Telephone: (405) 235-9621
                                 Facsimile: (405) 235-0439
                                ross.plourde@mcafeetaft.com
        Case 20-32564 Document 41 Filed in TXSB on 05/11/20 Page 2 of 2




       This request encompasses all notices, copies and pleadings referred to in Rule 2002, and

9007 of the Bankruptcy Rules of Procedure, including, without limitation, notices of any orders,

motions, demands, complaints, petitions, pleadings, or requests, applications, and any other

documents brought before this Court, in this case, whether formal or informal, written or oral,

and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex, or otherwise,

which affect or seek the captioned proceeding.

                                             Respectfully submitted,



                                             /s/ Ross A. Plourde
                                             Ross A. Plourde, OBA # 7193
                                             McAfee & Taft A Professional Corporation
                                             10th Floor, Two Leadership Square
                                             211 North Robinson
                                             Oklahoma City, OK 73102-7103
                                             Telephone:     (405) 235-9621
                                             Facsimile:     (405) 235-0439
                                             ross.plourde@mcafeetaft.com




                                CERTIFICATE OF MAILING

        I hereby certify that on this 11th day of May, 2020, a true and correct copy of the Notice
was served upon those parties registered to receive electronic notices via the Court’s CM/EFC
electronic noticing system.

                                             /s/ Ross A. Plourde
                                             Ross A. Plourde
